DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10776074 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the same subject matter as that of the cited patent US 10776074 B2 with obvious wording variation and because the instant application claims 1-21 refer to the same invention.
In the claims:
Patent US 10776074 B2
Instant
17/019579
1, 21
1, 2 , 21
2
3

4
4
5
5
6
6
7
7
8
8
9
9
10
10

11
11
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20



Patent US 10776074 B2
Instant 17/019579 
1. A method for controlling audio output, the method comprising: causing an audio input device of a computing device to capture, at a first time, an audio clip played back by an external audio output device to determine whether audio content that has been transmitted to the external audio output device through the output port is being played back by the external audio output device; determining, using a hardware processor, whether the audio clip captured at the first time matches the audio content that has been transmitted to the external audio output device; and in response to determining that the audio clip captured at the first time does not match the audio content that has been transmitted to the external audio output device, inhibiting, using the hardware processor, the audio content from being provided to the external audio output device and automatically switching the audio content to be presented using an audio output device associated with the computing device. 
    2. The method of claim 1, wherein the computing device further comprises an output port for transmitting audio information that is connected to a corresponding connector that communicates the audio information with the external audio output device, wherein the audio content is transmitted to the external audio output device through the output port. 
    3. The method of claim 2, wherein, in response to determining that the first audio clip captured at the first time does not match the audio content that has been transmitted to the external audio output device, the audio content is inhibited from being provided at the output port. 
    4. The method of claim 2, further comprising: detecting that the output port of the computing device is connected to the corresponding connector that communicates the audio information with the external audio output device; and in response to detecting that the output port is connected to the corresponding connector, providing the audio content at the output port to the external audio output device. 
    5. The method of claim 2, further comprising: determining that the output port is no longer connected to the corresponding connector; and in response to determining that the output port is no longer connected to the corresponding connector, inhibiting the audio content from being provided to the output port. 
    6. The method of claim 1, further comprising: subsequent to determining that the first audio clip captured at the first time matches the audio content that has been transmitted to the external audio output device, causing the audio content to be presented on the external audio output device; and causing the audio input device associated with the computing device to capture a second audio clip at a second time to determine whether the audio content that has been transmitted to the external audio output device continues to be played back by the external audio output device. 
    7. The method of claim 6, further comprises: determining that the second audio clip captured at the second time does not match the audio content that has been transmitted to the external audio output device; and in response to determining that the second audio clip captured at the second time does not match the audio content that has been transmitted to the external audio output device, inhibiting the audio content from being provided to the external audio output device and automatically switching the audio content to be presented using the audio output device of the computing device. 
    8. The method of claim 1, wherein determining that the first audio clip captured at the first time matches the audio content that has been transmitted to the external audio output device comprises: generating an audio fingerprint based on the first audio clip captured at the first time; determining that the audio fingerprint based on the first audio clip captured at the first time matches an audio fingerprint generated based on the audio content that has been transmitted to the external audio output device; and in response to determining that the audio fingerprint based on the first audio clip captured at the first time matches an audio fingerprint generated based on the audio content that has been transmitted to the external audio output device, determining that the first audio clip captured at the first time contains the audio content that has been transmitted to the external audio output device. 
    9. The method of claim 1, wherein determining that the first audio clip captured at the first time matches the audio content that has been transmitted to the external audio output device comprises: calculating a difference between a portion of the audio content that has been transmitted to the external audio output device and the first audio clip captured at the first time; and determining that the first audio clip captured at the first time contains the audio content that has been transmitted to the external audio output device based on the difference. 
    10. The method of claim 1, further comprising in response to determining that the first audio clip captured at the first time matches the audio content that has been transmitted to the external audio output device, inhibiting the audio content from being presented using the audio output device of the computing device. 
  
  11. A system for controlling audio output, the system comprising: a computing device that includes a hardware processor, wherein the hardware processor is configured to: cause an audio input device of a computing device to capture, at a first time, an audio clip played back by an external audio output device to determine whether audio content that has been transmitted to the external audio output device through the output port is being played back by the external audio output device; determine whether the audio clip captured at the first time matches the audio content that has been transmitted to the external audio output device; and in response to determining that the audio clip captured at the first time does not match the audio content that has been transmitted to the external audio output device, inhibit the audio content from being provided to the external audio output device and automatically switching the audio content to be presented using an audio output device associated with the computing device. 
    12. The system of claim 11, wherein the computing device further comprises an output port for transmitting audio information that is connected to a corresponding connector that communicates the audio information with the external audio output device, wherein the audio content is transmitted to the external audio output device through the output port. 
    13. The system of claim 12, wherein, in response to determining that the first audio clip captured at the first time does not match the audio content that has been transmitted to the external audio output device, the audio content is inhibited from being provided at the output port. 
    14. The system of claim 12, wherein the hardware processor is configured to: detect that the output port of the computing device is connected to the corresponding connector that communicates the audio information with the external audio output device; and in response to detecting that the output port is connected to the corresponding connector, provide the audio content at the output port to the external audio output device. 
    15. The system of claim 12, wherein the hardware processor is configured to: determine that the output port is no longer connected to the corresponding connector; and in response to determining that the output port is no longer connected to the corresponding connector, inhibit the audio content from being provided to the output port. 
    16. The system of claim 11, wherein the hardware processor is configured to: subsequent to determining that the first audio clip captured at the first time matches the audio content that has been transmitted to the external audio output device, cause the audio content to be presented on the external audio output device; and cause the audio input device associated with the computing device to capture a second audio clip at a second time to determine whether the audio content that has been transmitted to the external audio output device continues to be played back by the external audio output device. 
    17. The system of claim 16, wherein the hardware processor is configured to: determine that the second audio clip captured at the second time does not match the audio content that has been transmitted to the external audio output device; and in response to determining that the second audio clip captured at the second time does not match the audio content that has been transmitted to the external audio output device, inhibit the audio content from being provided to the external audio output device and automatically switching the audio content to be presented using the audio output device of the computing device. 
    18. The system of claim 11, wherein determining that the first audio clip captured at the first time matches the audio content that has been transmitted to the external audio output device comprises: generating an audio fingerprint based on the first audio clip captured at the first time; determining that the audio fingerprint based on the first audio clip captured at the first time matches an audio fingerprint generated based on the audio content that has been transmitted to the external audio output device; and in response to determining that the audio fingerprint based on the first audio clip captured at the first time matches an audio fingerprint generated based on the audio content that has been transmitted to the external audio output device, determining that the first audio clip captured at the first time contains the audio content that has been transmitted to the external audio output device. 
    19. The system of claim 11, wherein determining that the first audio clip captured at the first time matches the audio content that has been transmitted to the external audio output device comprises: calculating a difference between a portion of the audio content that has been transmitted to the external audio output device and the first audio clip captured at the first time; and determining that the first audio clip captured at the first time contains the audio content that has been transmitted to the external audio output device based on the difference. 
    20. The system of claim 11, wherein the hardware processor is configured to, in response to determining that the first audio clip captured at the first time matches the audio content that has been transmitted to the external audio output device, inhibit the audio content from being presented using the audio output device of the computing device. 
    21. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for controlling audio output, the method comprising: causing an audio input device of a computing device to capture, at a first time, an audio clip played back by an external audio output device to determine whether audio content that has been transmitted to the external audio output device through the output port is being played back by the external audio output device; determining whether the audio clip captured at the first time matches the audio content that has been transmitted to the external audio output device; and in response to determining that the audio clip captured at the first time does not match the audio content that has been transmitted to the external audio output device, inhibiting the audio content from being provided to the external audio output device and automatically switching the audio content to be presented using an audio output device associated with the computing device. 

1. A method for controlling audio output, the method comprising: determining, using an audio input device of a computing device to captures an audio clip portion being played back by a connected audio device, whether audio content that has been transmitted to the connected audio device is being played back by the connected audio device; and inhibiting, using a hardware processor of the computing device, the audio content from being transmitted to the connected audio device and automatically switching the audio content to be presented using an audio output device of the computing device based on the determination that the audio content that has been transmitted to the connected audio device is not being played back by the connected audio device.  

2. The method of claim 1, wherein determining whether the audio content has been transmitted to the connected audio device is being played back by the connected audio device further comprises determining whether the audio clip portion captured at the first time matches the audio content that has been transmitted to the connected audio device.
  
3. The method of claim 1, wherein the computing device further comprises an output port for transmitting audio information that is connected to a corresponding connector that communicates the audio information with the connected audio device, wherein the audio content is transmitted to the connected audio device through the output port the computing device.  

4. The method of claim 3, wherein, upon determining that the audio clip portion captured at the first time does not match the audio content that has been transmitted to the connected audio device, the audio content is inhibited from being provided at the output port the computing device. 
 
5. The method of claim 3, further comprising: detecting that the output port of the computing device is connected to the corresponding connector that communicates the audio information with the connected audio device; and {00285137-}22Attorney Docket No.: 0715150.429-US4 in response to detecting that the output port is connected to the corresponding connector, transmitting the audio content at the output port to the connected audio device.  

6. The method of claim 3, further comprising: determining that the output port is no longer connected to the corresponding connector; and in response to determining that the output port is no longer connected to the corresponding connector, inhibiting the audio content from being provided to the output port connected audio device.  

7. The method of claim 1, further comprising: subsequent to determining that the audio clip portion captured at the first time matches the audio content that has been transmitted to the external audio output device, causing the audio content to be presented on the connected audio device; and causing the audio input device associated with the computing device to capture a second audio clip portion at a second time to determine whether the audio content that has been transmitted to the connected audio device continues to be played back by the connected audio device.  

8. The method of claim 7, further comprises: determining that the second audio clip portion captured at the second time does not match the audio content that has been transmitted to the connected audio device; and in response to determining that the second audio clip portion captured at the second time does not match the audio content that has been transmitted to the connected audio device, inhibiting the audio content from being provided to the connected audio device and automatically switching the audio content to be presented using the audio output device of the computing device.  

9. The method of claim 1, wherein determining whether the audio content that has been transmitted to the connected audio device is being played back by the connected audio device further comprises: generating an audio fingerprint based on the audio clip portion captured at the first time; determining that the audio fingerprint based on the audio clip portion captured at the first time matches an audio fingerprint generated based on the audio content that has been transmitted to the connected audio device; and upon determining that the audio fingerprint based on the audio clip portion captured at the first time matches an audio fingerprint generated based on the audio content that has been transmitted to the connected audio device, determining that the audio clip portion captured at the first time contains the audio content that has been transmitted to the external audio output device.  

10. The method of claim 1, wherein determining whether the audio content that has been transmitted to the connected audio device is being played back by the connected audio device further comprises: calculating a difference between a portion of the audio content that has been transmitted to the connected audio device and the audio clip portion captured at the first time; and determining that the audio clip portion captured at the first time contains the audio content that has been transmitted to the external audio output device based on the difference.  

11. A device for controlling audio output, the device comprising: an audio input device; an audio output device; and a hardware processor that is connected to the audio input device and the audio output device, wherein the hardware processor: determines, using the audio input device to captures an audio clip portion being played back by a connected audio device, whether audio content that has been transmitted to the connected audio device is being played back by the connected audio device; and {00285137-}24Attorney Docket No.: 0715150.429-US4 inhibiting the audio content from being transmitted to the connected audio device and automatically switching the audio content to be presented using the audio output device of the computing device based on the determination that the audio content that has been transmitted to the connected audio device is not being played back by the connected audio device.  

12. The device of claim 11, wherein the hardware processor further determines whether the audio clip portion captured at the first time matches the audio content that has been transmitted to the connected audio device. 
 
13. The device of claim 11, wherein the device further comprises an output port for transmitting audio information that is connected to a corresponding connector that communicates the audio information with the connected audio device, wherein the audio content is transmitted to the connected audio device through the output port the computing device.  

14. The device of claim 13, wherein, upon determining that the audio clip portion captured at the first time does not match the audio content that has been transmitted to the connected audio device, the audio content is inhibited from being provided at the output port the computing device.  

15. The device of claim 13, wherein the hardware processor further: detects that the output port of the computing device is connected to the corresponding connector that communicates the audio information with the connected audio device; and in response to detecting that the output port is connected to the corresponding connector, transmits the audio content at the output port to the connected audio device.  

16. The device of claim 13, wherein the hardware processor further: determines that the output port is no longer connected to the corresponding connector; and in response to determining that the output port is no longer connected to the corresponding connector, inhibits the audio content from being provided to the output port connected audio device.  

17. The device of claim 11, wherein the hardware processor further: subsequent to determining that the audio clip portion captured at the first time matches the audio content that has been transmitted to the external audio output device, causes the audio content to be presented on the connected audio device; and causes the audio input device associated with the computing device to capture a second audio clip portion at a second time to determine whether the audio content that has been transmitted to the connected audio device continues to be played back by the connected audio device.  

18. The device of claim 17, wherein the hardware processor further: determines that the second audio clip portion captured at the second time does not match the audio content that has been transmitted to the connected audio device; and in response to determining that the second audio clip portion captured at the second time does not match the audio content that has been transmitted to the connected audio device, inhibits the audio content from being provided to the connected audio device and automatically switching the audio content to be presented using the audio output device of the computing device.  

19. The device of claim 11, wherein the hardware processor further: generates an audio fingerprint based on the audio clip portion captured at the first time; determines that the audio fingerprint based on the audio clip portion captured at the first time matches an audio fingerprint generated based on the audio content that has been transmitted to the connected audio device; and {00285137-}26Attorney Docket No.: 0715150.429-US4 upon determining that the audio fingerprint based on the audio clip portion captured at the first time matches an audio fingerprint generated based on the audio content that has been transmitted to the connected audio device, determines that the audio clip portion captured at the first time contains the audio content that has been transmitted to the external audio output device.  
20. The device of claim 11, wherein the hardware processor further: calculates a difference between a portion of the audio content that has been transmitted to the connected audio device and the audio clip portion captured at the first time; and determines that the audio clip portion captured at the first time contains the audio content that has been transmitted to the external audio output device based on the difference.  

21. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for controlling audio output, the method comprising: determining, using an audio input device of a computing device to captures an audio clip portion being played back by a connected audio device, whether audio content that has been transmitted to the connected audio device is being played back by the connected audio device; and inhibiting, using a hardware processor of the computing device, the audio content from being transmitted to the connected audio device and automatically switching the audio content to be presented using an audio output device of the computing device based on the determination that the audio content that has been transmitted to the connected audio device is not being played back by the connected audio device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/PAUL KIM/Primary Examiner, Art Unit 2654